The recent accession of the Republic of San Marino to 
membership of the United Nations makes it possible for me to take part in this 
general debate, prompted by the desire to contribute to fulfilment of the 
great tasks of the Organization. San Marino has always paid attention to the 
difficult work undertaken by the United Nations. We have felt deep 
satisfaction with its several achievements and have shared the anxiety and 
disappointment caused by the numerous violations of peace and by the obstacles 
to progress that this Organization has had to face. 
What impressed us most was seeing the idea of universality, originally 
embodied in the Charter, become a reality in which everyone might 
participate. The United Nations has undertaken the difficult and essential 
task of drawing the world's attention to the issues and problems that mankind 
must face urgently. Thanks to the commitment of the United Nations, our hopes 
have been strengthened by greater certainty by a deeper sense of confidence. 
Today the world and, in particular, the European continent are 
concentrating their attention on the former Yugoslavia on its never-ending 
war, on the useless destruction of goods and property, on the inexcusable 
death of too many civilians, on the indiscriminate use of heavy weapons, on 
the extremely serious violations of fundamental human rights, on the 
unacceptable concentration camps a phenomenon that we believed Europe had 

relegated to history on the obstacles brutally placed in the way of the 
relief missions that have been so generously organized by the United Nations, 
and on the non-observance of the rights of minorities and of freedom of 
religion. 
If I am to speak frankly, as my position requires, I have to say that 
crimes that we have always considered to be the most serious, nationally and 
internationally, are being committed, and have been a reality for quite a long 
time, in the former Yugoslavia. A premeditated and determined refusal to find 
a peaceful solution must be considered an act of war, but counter-attack is 
difficult when there has been no actual attack. Peace is not a condition that 
can be imposed; it is a more complex reality, a permanent state that has to be 
felt. 
In my opinion, every man has to be resolved to want peace and want to 
live in peace. This condition may exist only if men are in a state of peace, 
if their rights are respected, and if they are free to enjoy their liberty and 
their rights. It may exist only if men's legitimate aspirations are satisfied 
and if everyone is convinced that, in the exercise of his rights, nobody is 
riding roughshod over the rights of any other person, even if that person is 
of a different colour or a different faith. 
The most praiseworthy and indispensable initiatives aimed at the 
restoration of peace will be useless until men are educated to a deep-rooted 
sense of peace. I believe that this is the future role of the United 
Nations a role that the Organization will have to play with determination 
and authority. We have a common duty to contribute to the removal of 
war-clouds and bilateral tensions. It is essential that we commit ourselves 
to that end. In those circumstances, humanitarian support is increasingly 
 
necessary. The entire world should be grateful to the United Nations for 
carrying out its mission with courage and great generosity in risky 
circumstances, which, owing to the irresponsibility of those who encourage and 
support war, can sometimes turn to tragedy. 
But let me invite representatives to take on a more effective commitment 
to the idea and the sentiment of peace. We must all defend the right to 
peace, the main feature of which is freedom and respect for minorities. What 
force must freedom have if peace is to be maintained? It is the force rooted 
in and safeguarded by democratic government. 
I am well aware that even the most advanced democracies are far from 
satisfying the two requisites of freedom. The first requisite, which takes a 
negative form, is the absence of any need to depend on the will of others; the 
second, which takes a positive form, is participation in the decision-making 
processes. 
In any case, I am convinced that any other political system would do more 
to deprive people of freedom. Democracy, even in its most imperfect forms, is 
organized in such a way as to ensure that individuals may participate in the 
exercise of power. This occurs where there is positive freedom. However, 
that freedom is limited if negative freedoms freedom of thought, freedom of 
association and of religion, and all the other freedoms granted by modern 
constitutions - are not guaranteed and safeguarded. 
This implies that everyone must account for all acts perpetrated against 
freedom all acts that violate human rights, and all acts that imperil 
peace. San Marino believes that the concept of personal responsibility must 
be stressed and must be made paramount internationally. 

In democratic institutions, the exercise of power both political and 
military is a service rendered to civil and democratic growth and the social 
economic development of the entire community, in favour of the individual, 
never against him. Those who use power against a part of the community, 
against a minority or against a group of individuals, or those who hinder or 
make civil, cultural, social and economic development regress must account for 
their actions. 
In these days the tragic scenes and information from Somalia fill us with 
sorrow. It is an offense to our civilization, intelligence and dignity that 
on the threshold of the year 2000 people should be starving to death. 
Unfortunately, we still have to cope with this tragic reality, and we hope 
that the United Nations will find timely and real solutions to this problem. 
On the other hand, many other situations are awaiting solutions that are 
neither easy and immediate: the fight against drugs; the improper use of the 
natural environment and the damage caused by air and nuclear pollution; the 
phenomenon of migrations and the obligations States have towards immigrants; 
refugees' living conditions and the causes of the refugee phenomenon; issues 
concerning the young and the incentive to a greater commitment by the young to 
modern society; the struggle against racism and racial discrimination, against 
all forms of intolerance and against any attempt to restore that horrible 
practice called ethnic cleansing; terrorism; the ever-lasting imbalance in the 
distribution of wealth and resources which impoverishes poor countries more 
and more. 
Having mentioned the tragedy which has overwhelmed Somalia, I should 
like, on behalf of my country, wish to renew to the people of Somalia the 
expression of our most sincere solidarity. 
 
Environmental conditions, drought, famine, relentless desertification, 
the simple tools used in impoverished agriculture and the unfair distribution 
of food supplies caused by the lack of solidarity determine the daily life of 
millions of people suffering from hunger. However, one of the biggest 
scandals of our time is the fact that the food supplies made available do not 
reach those who have been waiting for them for so long that they no longer 
need them. 
Representatives probably thought that the speech delivered by the 
representative of the Republic of San Marino to the General Assembly would be 
a systematic and comprehensive review of the United Nations activities. 
Rather, I wished to make a number of remarks on how the world could change in 
order to become a better one. The Charter of the United Nations and the 
unanimous and determined commitment of the Security Council, the General 
Assembly and the various United Nations agencies, commissions and committees 
show that today only the United Nations is capable of improving this world be 
making it more equitable. 
In the long history of the small Republic of San Marino, an important 
statement is recorded: at the end of the thirteenth century, a judge, who had 
been given the task of finding a solution to a real estate dispute between the 
people of San Marino and some podestas in nearby Montefeltro, questioned a 
citizen from the San Marino community in order to know why that community was 
free from certain duties. The reason given by that citizen was that 
San Marino was free and made up of free men. The judge, out of curiosity, 
asked the witness: "quid est libertas?" The man quickly and firmly replied: 
"Nemini teneri" - not to be subject to anybody. A modern interpretation of 
those words is that a free man is one whose personality and dignity are 
respected. 

San Marino hopes to see this concept become a reality throughout the 
world. We are sure that this goal can be achieved, with the free and 
determined contribution of all under the auspices of the United Nations. 
